Title: From James Madison to James Madison, Sr., 6 June 1794
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Phila. June 6. 1794.
I recd. yours of the 26 Ult: on the subject of the bill of exchange, and at the same time a draught from Mr. Triplet for 200 dollars on a house here which has accepted it. I have not yet fixt on a Forte Piano but have several in my eye; and will make a choice as soon as I can satisfy myself, and will have it forwarded it [sic] as soon as an opportunity offers. The adjournment is put off till monday next. I shall set out in a few days thereafter, in company with Col: Monroe who is to embark at Baltimore for France. If I could fix the time, I should be glad to have a conveyance provided for me from Fredg; but that cannot yet be done. I wish however you could keep horses ready to be sent down in case previous notice should get to your hand. If the little chair is not unfit for use I would prefer that mode. I shall have a servant with me. I refer to the inclosed papers for several articles of foreign information. Yr. Affe. Son
Js. Madison Jr
